Citation Nr: 9900940	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include bulging disc disease.  

2.  Entitlement to a compensable evaluation for a right 
inguinal strain, to include a right hip disability.  

3.  Entitlement to a compensable evaluation for bursitis of 
the right shoulder.  

4.  Entitlement to a compensable evaluation for a left 
shoulder disability.  

5.  Entitlement to a compensable evaluation for residuals of 
a scalp laceration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1992.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Initially, the issues on appeal in this claim included those 
listed on the first page of this decision, as well as 
entitlement to an increased evaluation for hypertension, 
rated as 10 percent disabling, and entitlement to a 
compensable evaluation for residuals of a left thumb 
laceration.  In January 1997, the Board denied an increased 
evaluation for hypertension and granted a 10 percent 
evaluation for residuals of a left thumb laceration.  The 
remaining issues were remanded to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.  


REMAND

As noted above, the veterans appeal was remanded to the RO 
by the Board in January 1997.  While the case was in remand 
status, the veteran apparently had a change of address.  It 
is noted that in January 1997 the RO sent a letter to the 
veteran at his old address requesting additional information.  
In a February 1997 deferred rating action, the RO indicated 
that a new address and phone number had been obtained, and it 
was noted that the remand issues were processed in March 
1997.  In March 1997, the RO received a returned letter from 
the United States Post Office indicating that the veterans 
forwarding address order had expired.  In April, 1997 the 
January 1997 letter was mailed again, this time to his new 
address.  There is a notice in the file that the veteran 
failed to report for VA examinations scheduled for April 14, 
1997; however a copy of the notification letter that was 
apparently sent to the veteran is not in the file and the 
Board is unable to ascertain the date of the notification or 
the address to which it was sent.  Thus, the Board is 
concerned that the veteran might not have been notified of 
the scheduled examinations due to his address change.  

While the veteran is obligated to appear for scheduled VA 
examinations, VA has the reciprocal responsibility of 
properly informing the veteran of any examinations that have 
been scheduled.  The RO must duly send notification of the 
examinations to the last known address of the veteran.  
See Thompson v. Brown, 8 Vet. App. 169 (1995) (finding that, 
absent evidence that the appellant took affirmative steps to 
change his address of record, the Board is entitled to rely 
on last known address).

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That duty includes obtaining medical 
records when deemed necessary.  Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This duty also includes obtaining VA 
examinations when deemed necessary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  The Board notes that the last VA 
disability evaluation for the veteran occurred in 1992.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO should schedule the 
examinations set out below and inform the 
veteran of such examinations at his most 
recent address.  The veteran should be 
fully informed of the importance of 
appearing for the examinations.  A copy 
of the notification should be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by a board certified 
orthopedist, if available, to determine 
the nature, extent and severity of the 
veterans back disability, his service-
connected right inguinal strain to 
include a right hip disability, and his 
service-connected right and left shoulder 
disabilities.  All indicated tests and 
studies, including X-rays and range of 
motion studies in degrees, are to be 
conducted, and all findings should be 
reported in detail.  The examiner should 
report on any objective evidence of pain 
or functional loss due to pain.  The 
physician should also be requested to 
provide an opinion as to whether it is as 
least as likely as not that pain or 
cramping could significantly limit 
functional ability during flare-ups.  The 
physician should also be requested to 
determine whether and to what extent 
weakened movement, excess fatigability or 
incoordination are exhibited.  Atrophy 
should be noted.   The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner is requested to offer an opinion 
as to the etiology of the veterans back 
disability to include whether it is at 
least as likely as not that the 
disability is related to any incident of 
service.  In addition, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veterans back disability was caused by 
or aggravated by a service-connected 
disability.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

3.  The veteran should be afforded a VA 
dermatology examination to be performed 
by a board certified dermatologist, if 
available, to ascertain the nature, 
severity and manifestations of his scars 
of the head.  All evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, and the 
examination report must include 
unretouched color photographs of the 
affected area.  It should be noted if 
pain and tenderness can be objectively 
demonstrated and if there is any 
ulceration.  If the examination discloses 
the presence of disfiguring scars of the 
head, the examiner is requested to offer 
an opinion and comments as to the degree 
of disfigurement or deformity, that is, 
whether the disfigurement or deformity is 
slight, moderate, severe, or 
exceptionally repugnant, or if there is 
marked discoloration, color contrast, or 
the like in addition to tissue loss and 
cicatrization.  A complete rationale for 
all opinions and conclusions drawn should 
be provided.  The claims file and a copy 
of this remand, must be made available to 
the examiner for review prior the 
examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issues of entitlement to service 
connection for a back disability and 
entitlement to increased evaluations for 
the veteran's service-connected right 
inguinal strain to include a right hip 
disability, his right and left shoulder 
disabilities, and his lacerations of the 
head.  The directives set out in DeLuca 
v. Brown, 8 Vet.App. 202 (1995) should be 
considered, and in determining the back 
disability, the RO should consider the 
provisions of 38 C.F.R. § 3.310(a) (1995) 
and the directives set out in Allen v. 
Brown, 7 Vet.App. 448 (1995).  




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued which includes all relevant laws and 
regulations, and the veteran and his representative provided 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
